NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TRENT COLEMAN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D16-873
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Trent Coleman, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.